
	
		III
		110th CONGRESS
		2d Session
		S. RES. 649
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2008
			Ms. Cantwell (for
			 herself and Mr. Smith) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 8, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating September 18, 2008, as
		  National Attention Deficit Disorder Awareness
		  Day.
	
	
		Whereas
			 Attention Deficit/Hyperactivity Disorder (also known as ADHD or ADD), is a
			 chronic neurobiological disorder that affects both children and adults, and can
			 significantly interfere with the ability of an individual to regulate activity
			 level, inhibit behavior, and attend to tasks in developmentally-appropriate
			 ways;
		Whereas
			 ADHD can cause devastating consequences, including failure in school and the
			 workplace, antisocial behavior, encounters with the criminal justice system,
			 interpersonal difficulties, and substance abuse;
		Whereas
			 ADHD, the most extensively studied mental disorder in children, affects an
			 estimated 3 to 7 percent (4,000,000) of young school-age children and an
			 estimated 4 percent (8,000,000) of adults across racial, ethnic, and
			 socio-economic lines;
		Whereas
			 scientific studies indicate that between 10 and 35 percent of children with
			 ADHD have a first-degree relative with past or present ADHD, and that
			 approximately 1/2 of parents who had ADHD have a child
			 with the disorder, suggesting that ADHD runs in families and inheritance is an
			 important risk factor;
		Whereas
			 despite the serious consequences that can manifest in the family and life
			 experiences of an individual with ADHD, studies indicate that less than 85
			 percent of adults with the disorder are diagnosed and less than
			 1/2 of children and adults with the disorder receive
			 treatment and, furthermore, poor and minority communities are particularly
			 underserved by ADHD resources;
		Whereas
			 the Surgeon General, the American Medical Association, the American Psychiatric
			 Association, the American Academy of Child and Adolescent Psychiatry, the
			 American Psychological Association, the American Academy of Pediatrics, the
			 Centers for Disease Control and Prevention, and the National Institutes of
			 Mental Health, among others, recognize the need for proper diagnosis,
			 education, and treatment of ADHD;
		Whereas
			 the lack of public knowledge and understanding of the disorder play a
			 significant role in the overwhelming numbers of undiagnosed and untreated cases
			 of ADHD, and the dissemination of inaccurate, misleading information
			 contributes as an obstacle for diagnosis and treatment;
		Whereas
			 lack of knowledge combined with issues of stigma have a particularly
			 detrimental effect on the diagnosis and treatment of the disorder;
		Whereas
			 there is a need for education of health care professionals, employers, and
			 educators about the disorder and a need for well-trained mental health
			 professionals capable of conducting proper diagnosis and treatment activities;
			 and
		Whereas
			 studies by the National Institute of Mental Health and others consistently
			 reveal that through proper comprehensive diagnosis and treatment, the symptoms
			 of ADHD can be substantially decreased and quality of life can be improved:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates September 18, 2008, as
			 National Attention Deficit Disorder Awareness Day;
			(2)recognizes Attention Deficit/Hyperactivity
			 Disorder (ADHD) as a major public health concern;
			(3)encourages all Americans to find out more
			 about ADHD, support ADHD mental health services, and seek the appropriate
			 treatment and support, if necessary;
			(4)expresses the sense of the Senate that the
			 Federal Government has a responsibility to—
				(A)endeavor to raise awareness about ADHD;
			 and
				(B)continue to consider ways to improve access
			 and quality of mental health services dedicated to improving the quality of
			 life of children and adults with ADHD; and
				(5)calls on Federal, State, and local
			 administrators and the people of the United States to observe the day with
			 appropriate programs and activities.
			
